Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an angle of the proximal entry region  in relation to the longitudinal extension of the cavity. The angle is not clearly defined here.  Appropriate correction is required.
Claim 1 recites “the entry region” in lines 10-11. There is insufficient antecedent base in this limitation. Appropriate correction is required.

Claims 20, 21 encompass similar defects. Appropriate correction is required.
Claims 2-19 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 17-19, 20-22 is/are under 35 U.S.C. 103 as being unpatentable over Burnside (US 20170215762 A1) in view of Dumoulin (US 5318025).
Regarding claim 1, Burnside discloses a detection  system (abstract; FIGS. 1-2) for automatically detecting surgical instruments, the detection system comprising: 
at least two surgical instruments (catheters 72; Note multiple electromagnetic coils EM coil 106 (icon 390) in FIG. 13; para [0081]; one coil is shown in FIG. 2; corresponding to each coils are the catheters 72; para [0037]), which each comprise at least one cavity (tubing 108 of catheter 72 has a cavity; FIG. 5; para [0047]) extending along a longitudinal axis of the instrument and a proximal entry region to the cavity, wherein an angle of the proximal entry region in relation to the longitudinal extension of the cavity is different in the at least two instruments (As can be seen in FIG. 13, the angle of proximal entry region is different for each catheter because dotted lines representing entry path is different.); 
a sensor unit (FIG. 4, reproduced below), which comprises an electromagnetic sensor (coil 106; FIG. 5; FIGS. 2, 4, 5, 10), insertable into the cavity which is arranged axially extending in the cavity; and 
a field generator (A datum module 158 that houses a second radiating element 160, implemented as an electromagnetic (“EM”) coil 276; FIGS. 8, 10; para [0063]) for generating an electromagnetic field and an analysis unit (Processor 22 and components to govern interfacing between the sensor 50, and other system components. FIG. 1; Para [0038]) for analyzing signals transmitted by the sensors  to the analysis unit  in accordance with the location thereof in the field of the field generator. 
Burnside does not expressly disclose an other electromagnetic sensor which is arranged in the entry region. 
Dumoulin is directed to tracking system to monitor the position and orientation of at least one device such as a catheter within a subject (abstract) and teaches an other electromagnetic sensor which is arranged in the entry region (a number of small rf coils 200a, 200b. . . 200n are electrically connected to the MR system via pairs of conductors 210a and 220a, 210b and 220b, …210n and 220n, respectively. col. 4, lines 33-50; FIG. 2a, reproduced below) extending inside a tubing of a device (outer shell 230 of device 150; col. 4, lines 33-50) and which is arranged in the entry region (coil 200n is arranged near entry region; FIG. 2a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burnside and include another coil sensor inside the cavity so that  devices position and orientation could be obtained by having data from plural sensors (abstract of Dumoulin). Further, plural sensors would provide more data which would provide more accuracy in measurement. 




    PNG
    media_image1.png
    276
    560
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    479
    331
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    478
    755
    media_image3.png
    Greyscale


Regarding claim 2, Burnside discloses a detection system according to Claim 1, wherein the at least two surgical instruments comprise at least two of the following instruments: a hollow needle (needle 1200; FIG. 19), a guide rod (catheter 72; FIG. 10), a penetration needle (6) according to Jamshidi, and an endoscope.  
Regarding claim 17, Burnside discloses wherein the analysis unit is part of a control and processing electronics unit (Processor 22 and components to govern interfacing between the sensor 50, and other system components. FIG. 1; Para [0038]).  
Regarding claim 18, Burnside discloses a monitor (Display 30).  
Regarding claim 19, Burnside discloses wherein the system is configured to represent at least a portion of the at least two instruments comprised of any combination of guide rod (catheters 72; FIG. 13; The claims calls for any combination of the items including combination of two similar elements.), which is double cannulated (FIG. 19; para [0093]-[0095]).
Regarding claim 20, Burnside discloses interactive  navigation device (abstract; FIGS. 1-2) comprising: 
a control (Console 20 for controlling system function during operation of the system 10; FIGS. 1-2; Para [0030]) and processing electronics unit (Processor 22 and components to govern interfacing between the sensor 50, and other system components. FIG. 1; Para [0038]);  and 
a detection system (FIGS. 1, 2) comprising: 
two surgical instruments (catheters 72; Note multiple electromagnetic coils EM coil 106 (icon 390) in FIG. 13; para [0081]; one coil is shown in FIG. 2; corresponding to each coils are the catheters 72; para [0037]), which each comprise at least one cavity extending along a longitudinal axis of the instrument and a proximal entry region to the cavity, wherein an angle of the proximal entry region in relation to the longitudinal extension of the cavity is different in the at least two instruments (As can be seen in FIG. 13, the angle of proximal entry region is different for each catheter because dotted lines representing entry path is different.); 
a sensor unit (FIG. 4), which comprises an electromagnetic sensor (coil 106; FIGS. 2, 4, 5), insertable into the cavity which is arranged axially extending in the cavity; and
a field generator (A datum module 158 that houses a second radiating element 160, implemented as an electromagnetic (“EM”) coil 276; FIGS. 8, 10; para [0063]) for generating an electromagnetic field; and 
an analysis unit (Processor 22 and components to govern interfacing between the sensor 50, and other system components. FIG. 1; Para [0038]) for analyzing signals transmitted by the sensors to the analysis unit in accordance with the location thereof in the field of the field generator, wherein the control and processing electronics unit comprises a navigation unit (console 20 for controlling system function during operation of the system 10; para [0038]), in which the analysis unit (Processor 22 is connected with console 20. FIG. 1) is adapted. 
Burnside does not expressly disclose an other electromagnetic sensor which arranged in the entry region. 
Dumoulin is directed to tracking system to monitor the position and orientation of at least one device such as a catheter within a subject (abstract) and teaches an other electromagnetic sensor arranged in the entry region (a number of small rf coils 200a, 200b. . . 200n are electrically connected to the MR system via pairs of conductors 210a and 220a, 210b and 220b. . . 210n and 220n, respectively. col. 4, lines 33-50; FIG. 2a, reproduced below) extending inside a tubing of a device (outer shell 230 of device 150; col. 4, lines 33-50) and which is arranged in the entry region (coil 200n is arranged near entry region; FIG. 2a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burnside and include another coil sensor inside the cavity so that  devices position and orientation could be obtained by having data from plural sensors (abstract of Dumoulin). Further, plural sensors would provide more data which would provide more accuracy in measurement. 
Regarding claim 21, Burnside discloses a sensor unit of a detection system (FIGS. 1,2) comprising two surgical instruments (catheters 72; Note multiple electromagnetic coils EM coil 106 (icon 390) in FIG. 13; para [0081]; one coil is shown in FIG. 2; corresponding to each coils are the catheters 72; para [0037]), which each comprise at least one cavity extending along a longitudinal axis of the instrument and a proximal entry region to the cavity, wherein an angle of the proximal entry region in relation to the longitudinal extension of the cavity is different in the at least two instruments (As can be seen in FIG. 13, the angle of proximal entry region is different for each catheter because dotted lines representing entry path is different.), the sensor unit, a field generator for generating an electromagnetic field (A datum module 158 that houses a second radiating element 160, implemented as an electromagnetic (“EM”) coil 276; FIGS. 8, 10; para [0063]) and an analysis unit (Processor 22 and components to govern interfacing between the sensor 50, and other system components. FIG. 1; Para [0038]) for analyzing signals transmitted by the sensors to the analysis unit in accordance with the location thereof in the field of the field generator, 
the sensor unit comprising: 
a first electromagnetic sensor (coil 106; FIG. 5); and 
wherein the first electromagnetic sensor is insertable into the cavity (Note electromagnetic coil 106 shown in FIG. 5 ).
Burnside does not expressly disclose wherein the second electromagnetic sensor is insertable into the cavity, and arranged in the entry region.
Dumoulin is directed to tracking system to monitor the position and orientation of at least one device such as a catheter within a subject (abstract) and teaches that the second electromagnetic sensor arranged in the entry region (a number of small rf coils 200a, 200b. . . 200n are electrically connected to the MR system via pairs of conductors 210a and 220a, 210b and 220b. . . 210n and 220n, respectively. col. 4, lines 33-50; FIG. 2a, reproduced below) extending inside a tubing of a device (outer shell 230 of device 150; col. 4, lines 33-50) and is arranged in the entry region (coil 200n is arranged near entry region; FIG. 2a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burnside and include another coil sensor inside the cavity so that  devices position and orientation could be obtained by having data from plural sensors (abstract of Dumoulin). Further, plural sensors would provide more data which would provide more accuracy in measurement. 
Regarding claim 22, Burnside discloses a method (FIG. 2; para [0042]) for automatically recognizing surgical instruments, such as a hollow needle, a guide rod, a penetration needle, and/or an endoscope, 
wherein the method comprises the steps of: 
providing a sensor unit (catheters 72; Note multiple electromagnetic coils EM coil 106 (icon 390) in FIG. 13; para [0081]; one coil is shown in FIG. 2; corresponding to each coils are the catheters 72; para [0037]) comprising a first electromagnetic sensor (coil 106; FIG. 5); and 
detecting an  angle orientation of two sensors (System 10, FIG. 1;  enables the clinician to quickly locate and confirm the position and/or orientation of one or more medical devices, such as a peripherally-inserted central catheter (“PICC”); para [0041]) of  the sensor unit.  
Burnside does not expressly disclose providing a second electromagnetic sensor
arranged with fixed longitudinal spacing in relation to one another. 

Dumoulin is directed to tracking system to monitor the position and orientation of at least one device such as a catheter within a subject (abstract) and teaches providing the second electromagnetic sensor arranged in the entry region (a number of small rf coils 200a, 200b. . . 200n are provided that are electrically connected to the MR system via pairs of conductors 210a and 220a, 210b and 220b. . . 210n and 220n, respectively. col. 4, lines 33-50; FIG. 2a, reproduced below) extending inside a tubing of a device (Outer shell 230 of device 150; col. 4, lines 33-50) and is arranged in the entry region (Coil 200n is arranged near entry region; FIG. 2a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burnside and include another coil sensor inside the cavity so that  devices position and orientation could be obtained by having data from plural sensors (abstract of Dumoulin). Further, plural sensors would provide more data which would provide more accuracy in measurement. 

Claim(s) 3 is/are under 35 U.S.C. 103 as being unpatentable over Burnside (US 20170215762 A1) in view of Dumoulin (US 5318025) and further in view of Ries (US 20160045334).
Regarding claim 3, Burnside does not expressly disclose wherein the guide rod is double cannulated. 
Ries is directed to instrument set for inserting a cage into the intervertebral disk space between two vertebral bodies with a guide rod (para [0002]) and teaches wherein the guide rod is double cannulated (A double-cannulated guide rod 2.2a with two eccentric holes. FIG.2, 6d; Para [0063], [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Burnside to have double cannulated guide rod so that additional instruments/coils could be inserted/substituted by the double cannulated rod (para [0089] of Ries). 

Claim(s) 19 is/are under 35 U.S.C. 103 as being unpatentable over Burnside (US 20170215762 A1) in view of Dumoulin (US 5318025) and further in view of Tatsui (US 20180368918).
Regarding 19 Burnside does not expressly disclose wherein the system is configured to represent at least a portion of the at least two instruments, comprised of any combination of a guide rod, a penetration needle overlaid in an image of a spinal column region of a patient.
Tatsui dioscloses wherein the system is configured to represent at least a portion of the at least two instruments, comprised of any combination of a guide rod, a penetration needle  (FIGS. 7, 8; para [0040], [0046], [0111]), overlaid in an image of a spinal column region of a patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Burnside to have instruments overlaid with the image during surgery so that the position and orientation of the instrument can be seen along with the other organs.


Claim(s) 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnside in view of Dumoulin (US 5318025).
Regrading claim 4, Burnside does not expressly disclose wherein the at least two surgical instruments comprises at least four different instruments.  However, Burnside already discloses two surgical instruments (discussed in reference to claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burnside from having two surgical instruments to four for providing more sensing data. For example, for a complex surgery one would need more than two surgical instruments and sensors for obtaining more sensor data for accuracy. 
Regrading claim 5, Burnside discloses wherein angles of the entry regions in relation to the longitudinal extension of the cavity of two instruments differ by at least 50 (As can be seen from FIG. 13, angle of entry between the dotted lines is more than 50 degree.).  
Regarding claim 6, Burnside discloses wherein the entry regions have angles of 0, 15, 25°, 35, 45, 55, 65, or 75° in relation to the longitudinal extension of the cavity (As can be seen from FIG. 13, angle of entry between the dotted lines is more than 50 degree.).  
Regarding claim 7, modified Burnside teaches wherein  the sensors  have a fixed longitudinal spacing in relation to one another (Coil 106 and coil 220n would have fixed spacing when they are used as sensor inside the tubing 108.).
Regarding claim 8, modified Burnside teaches wherein  the sensors  are coils made of electrically conductive wire (Coil 106 and transmitted 238 are electrically conductive wire. Para [0047]).  
Regarding claim 9, modified Burnside teaches wherein  the coils  are comprised of metal (Coil 106 and transmitted 238 are electrically conductive wire are metal.).  
Regarding claim 10, Burnside discloses wherein  the sensor unit  comprises a flexible protective tubing  jacketing the sensors (The EM coil 106 and leads 106A are disposed within tubing 108 that extends at least a portion of the length of the stylet elongate portion 134. The tubing includes polyamide. Para [0047]).  
Regarding claim 11, Burnside discloses wherein  the protective tubing comprises plastic, which is sterilizable (The EM coil 106 and leads 106A are disposed within tubing 108 that extends at least a portion of the length of the stylet elongate portion 134. The tubing includes polyamide. Para [0047]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnside in view of Dumoulin (US 5318025) and further in view of Piskun (US 20160278757).
Regarding claim 12, Burnside does not expressly disclose wherein the proximal entry region is comprised of a Luer adapter that comprises an adapter part.
Piskun is directed to improved methods and devices for performing an endoscopic surgery including a flexible catheter (abstract) and teaches a tube (tube 112; outer sheath 412;  FIG. 8E) wherein the proximal entry region is comprised of a Luer adapter that comprises an adapter part (luer adapter 419; luer fitting 420; para [0123]; FIG. 8E). Piskun teaches a luer fitting (luer fitting 420; FIG. 8E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify hub (74A) of Piskun to have a Luer adapter in accordance with the teaching of Piskun so that the catheter (of Burnside ) could be fitted with the adaptor with the Luer fitting.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnside in view of Dumoulin (US 5318025) and further in view of Tatsui (US 20180368918).
Regarding claim 23, Burnside does not expressly discloses wherein upon detection of a specific relative angle orientation of the two sensors, an instrument corresponding to an angle orientation is recognized and a representation of at least a portion of the respective instrument, is effectuated overlaid in an image of a spinal column region of a patient, wherein the image is a CT, MRT, or x-ray image. 
Dumoulin teaches wherein upon detection of a specific relative angle orientation of the two sensors, an instrument corresponding to an angle orientation is recognized (Signal from the coils are analyzed and the position and orientation of device 150 is determined.) and a representation of at least a portion of the respective instrument, is effectuated overlaid in an image of a spinal column region of a patient (The position and orientation of device 150 is determined in imaging and tracking unit 170 and is displayed on a display means 180), wherein the image is a CT, MRT, or x-ray image.
Tatsui teaches representation of at least a portion of the respective instrument, is effectuated overlaid in an image of a spinal column region of a patient, wherein the image is a CT, MRT, or x-ray image (FIG. 7; para [0040], [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Burnside to have instrument overlaid with the image during surgery so that the position and orientation of the instrument can be seen along with the other organs.

Claim(s) 1, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin (US 5318025) in view of Burnside (US 20170215762).
Regarding claim 1, Dumoulin discloses a detection system (FIG. 1) for automatically detecting surgical instruments, the detection system comprising: 
at least one surgical instruments (device 150), which each comprise at least one cavity extending along a longitudinal axis of the instrument (outer shell 230 of device 150)  and a proximal entry region (FIG.2a) to the cavity, wherein an angle of the proximal entry region in relation to the longitudinal extension of the cavity is different in the at least two instruments;
 	a sensor unit which comprises two electromagnetic sensors insertable into the cavity, and one sensor of which is arranged axially extending in the cavity (rf coils 200a), and the other sensor of which is arranged in the entry region (rf coils 210n); 
a field generator for generating an electromagnetic field (MR system generates a series of rf and magnetic field gradient pulses transmitted into the subject which induce a resonant MR response signal by the rf coils); and 
analysis unit (Imaging and tracking unit 170; FIG. 6; Signals from rf coils 20a-200n are received by the controller 900.) for analyzing signals transmitted by the sensors to the analysis unit in accordance with the location thereof in the field of the field generator.
Dumoulin does not expressly disclose a second surgical instrument and wherein an angle of the proximal entry region in relation to the longitudinal extension of the cavity is different in the at least two instruments. 
Burnside discloses a detection  system (abstract; FIGS. 1-2) for automatically detecting surgical instruments, the detection system comprising:
at least two surgical instruments (catheters 72; Note multiple electromagnetic coils EM coil 106 (icon 390) in FIG. 13; para [0081]; one coil is shown in FIG. 2; corresponding to each coils are the catheters 72; para [0037]), which each comprise at least one cavity (tubing 108 of catheter 72 has a cavity; FIG. 5; para [0047]) extending along a longitudinal axis of the instrument and a proximal entry region to the cavity, wherein an angle of the proximal entry region in relation to the longitudinal extension of the cavity is different in the at least two instruments (As can be seen in FIG. 13, the angle of proximal entry region is different for each catheter because dotted lines representing entry path is different.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumoulin and include another surgical instruments so that devices position and orientation could be obtained by having data from plural sensors (abstract of Burnside). Further, plural sensors would provide more data which would provide more accuracy in measurement. 
Regarding claim 13, Dumoulin discloses wherein the sensors comprise an electrical connecting line sensors  (Note connection lines to controller; FIG. 6) at a sensors proximal end, for connection to the analysis unit.

Claim(s) 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin (US 5318025) in view of Burnside (US 20170215762) and further in view of Caluser (US 20180193098).
Regarding claim 14, Dumoulin does not expressly disclose wherein the electrical connecting line is enclosed by a protective tubing made of biocompatible plastic which is sterilizable.
Caluser teaches wherein the electrical connecting line is enclosed by a protective tubing  made of biocompatible plastic which is sterilizable (Biocompatible tubing 208 surrounds multi-strand wire 200 and is received on the end of sensor housing 184. Para [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumoulin to enclose electrical lines with protective biocompatible material in accordance with the teaching of Caluser because biocompatible material are less harmful to the body.

Claim(s) 15, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin (US 5318025) in view of Burnside (US 20170215762) and further in view of Caluser (US 20180193098) and Takahashi (US 5735793 A).
Regarding claim 15, Dumoulin does not expressely wherein the electrical connecting line is enclosed by a protective tubing and the protective tubing is enclosed directly proximal of an adapter part of the sensor unit  by a buckling safeguard.
Caluser teaches wherein the electrical connecting line is enclosed by a protective tubing  made of biocompatible plastic which is sterilizable (Biocompatible tubing 208 surrounds multi-strand wire 200 and is received on the end of sensor housing 184. Para [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Dumoulin to enclose electrical lines with protective biocompatible material in accordance with the teaching of Caluser because biocompatible material are less harmful to the body.
Further, Takahashi is directed to an endoscope having a mechanism for coupling a flexible tube and teaches a protective tubing (anti-buckle portion 25 provides a protective member 113; FIGS. 2A, 3, 12; tube connector 450) that is enclosed directly proximal of an adapter part (anti-buckle portion 25) of the sensor unit  by a buckling safeguard (anti-buckle portion 25 with a protective member 113 provides buckling safeguard. FIGS. 2A, 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Dumoulin to include an adaptor to avoid buckling of the catheters during use. 
Regarding claim 16, Dumoulin does not expressly disclose wherein the buckling safeguard is enclosed by biocompatible plastic which is sterilizable.
Caluser discloses wherein the buckling safeguard is enclosed by biocompatible plastic which is sterilizable (Biocompatible tubing 208; FIG. 18; para [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Dumoulin and enclose buckling safeguard by a biocompatible plastic which is sterilizable in accordance with the teaching of Caluser so that buckling safeguard is protected.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795